State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    105545
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MICHAEL ALMEIDA,
                    Appellant.
________________________________


Calendar Date:   March 26, 2015

Before:   Peters, P.J., Lahtinen, Rose and Devine, JJ.

                             __________


      James P. Milstein, Public Defender, Albany (Theresa M.
Suozzi of counsel), for appellant.

      P. David Soares, District Attorney, Albany (Vincent Stark
of counsel), for respondent.

                             __________


Devine, J.

      Appeal from a judgment of the Supreme Court (Teresi, J.),
rendered October 9, 2012 in Albany County, convicting defendant
upon his plea of guilty of the crime of criminal contempt in the
first degree.

      Defendant waived indictment, pleaded guilty to a superior
court information charging him with criminal contempt in the
first degree and waived his right to appeal. He was thereafter
sentenced, as a second felony offender, to a prison term of 1½ to
3 years. Defendant appeals.

      We affirm. Initially, we reject defendant's contention
that his waiver of the right to appeal was invalid. Supreme
                              -2-                105545

Court distinguished the waiver of the right to appeal from the
rights automatically forfeited upon a guilty plea. Defendant
further acknowledged that he understood the rights he was waiving
and had an opportunity to discuss the waiver with counsel, and he
executed a written waiver in open court. Accordingly, we find
that he knowingly, intelligently and voluntarily waived the right
to appeal his conviction and sentence (see People v Smith, 123
AD3d 1375, 1375-1376 [2014]; People v Chavis, 117 AD3d 1193,
1193-1194 [2014]). In light of his valid appeal waiver, his
assertion that his sentence is harsh and excessive is precluded
(see People v Balbuena, 123 AD3d 1384, 1386 [2014]; People v
White, 119 AD3d 1286, 1287 [2014], lv denied 24 NY3d 1222
[2015]).

      Turning to defendant's claims that his guilty plea was not
knowing, intelligent and voluntary and that he was denied the
effective assistance of counsel, these issues are unpreserved for
our review, inasmuch as the record does not indicate that he made
an appropriate postallocution motion (see People v Lewis, 118
AD3d 1125, 1125 [2014], lv denied 24 NY3d 1003 [2014]; People v
Vandemark, 117 AD3d 1339, 1340 [2014], lv denied 24 NY3d 965
[2014]). Moreover, with respect to the plea, defendant did not
make any statements during the plea allocution that cast doubt
upon his guilt or negated a material element of the crime so as
to trigger the narrow exception to the preservation requirement
(see People v Waite, 120 AD3d 1446, 1447 [2014]; People v
Trombley, 115 AD3d 1114, 1114 [2014], lv denied 23 NY3d 1068
[2014]).

     Peters, P.J., Lahtinen and Rose, JJ., concur.
                        -3-                  105545

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court